     Case 8:21-cv-00403-JVS-ADS Document 24 Filed 03/16/21 Page 1 of 4 Page ID #:249


 1 WIECHERT, MUNK & GOLDSTEIN, PC
   David W. Wiechert (Cal. Bar No. 94607)
 2 Jessica C. Munk (Cal. Bar No. 238832)
   William J. Migler (Cal. Bar No. 318518)
 3 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, California 92675
 4 Telephone: (949) 361-2822
   Facsimile: (949) 361-5722
 5 Email: dwiechert@aol.com
           jessica@wmgattorneys.com
 6         william@wmgattorneys.com
 7 Attorneys for Defendant
 8 Andrew L. Fassari
 9
10
                          IN THE UNITED STATES DISTRICT COURT
11
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                      SOUTHERN DIVISION
13
14    SECURITIES AND EXCHANGE                   Case No. SACV 21-00403-JVS(ADSx)
15    COMMISSION,                               Honorable James V. Selna
16          Plaintiff,                          STIPULATION TO CONTINUE THE
17                                              DEADLINES IN AND THE EXPIRATION
            vs.                                 OF THE COURT’S ORDER FREEZING
18                                              DEFENDANT’S ASSETS (DKT. NO. 11)
19    ANDREW L. FASSARI,                        AND ALLOWING FOR WITHDRAWAL
                                                OF LIVING EXPENSES; [PROPOSED]
20          Defendant.                          ORDER
21
22
            IT IS HEREBY STIPULATED by Plaintiff, SECURITIES AND EXCHANGE
23
      COMMISSION, by and through its counsel, Leslie J. Hughes, and local counsel, Amy
24
      Jane Longo, and Defendant, ANDREW L. FASSARI, by and through his counsel, David
25
      W. Wiechert and Jessica C. Munk for an order from the Court amending the Court’s
26
      Order (1) Freezing Assets; (2) Permitting Alternative Means of Service; (3) Requiring an
27
      Accounting; (4) Permitting Expedited Discovery; (5) Prohibiting Destruction of
28
      Documents; and (6) To Set Hearing on Order to Show Cause (Dkt. No. 11) as follows:
                                                  1
             STIPULATION TO CONTINUE THE DEADLINES AND EXPIRATION OF THE COURT’S
                ASSET FREEZE ORDER AND ALLOW WITHDRAWAL FOR LIVING EXPENSES
     Case 8:21-cv-00403-JVS-ADS Document 24 Filed 03/16/21 Page 2 of 4 Page ID #:250


 1
             1. On March 8, 2021, the Court entered an Order freezing Defendant Andrew L.
 2
      Fassari’s (“Mr. Fassari”) assets (“Asset Freeze Order”). See Dkt. No. 11.
 3
             2. On March 12, 2021, the Court amended the Asset Freeze Order allowing
 4
      Mr. Fassari to receive loans and/or gifts from third parties in order to pay for legal fees to
 5
      defend this case. See Dkt. No. 17.
 6
             3. The parties having met and conferred agree and stipulate for the Court to
 7
      continue the deadlines in and the expiration of the Asset Freeze Order as follows:
 8
             4. Mr. Fassari shall produce the Expedited Request for Production of Documents
 9
      served on him by the SEC on April 5, 2021 or on a later date as mutually agreed to by the
10
      parties.
11
             5. Mr. Fassari will be deposed by the SEC on April 8, 2021 or on another date as
12
      mutually agreed to by the parties.
13
             6. Any Expedited Interrogatories and/or Expedited Requests for Admission from
14
      the SEC shall be served on Mr. Fassari by March 26, 2021 and Mr. Fassari will respond to
15
      such expedited discovery on April 5, 2021 or on a later date as mutually agreed to by the
16
      parties.
17
             7. Mr. Fassari’s supporting papers in opposition to the Asset Freeze Order shall be
18
      filed on April 12, 2021.
19
             8. Any reply papers by the SEC shall be filed on April 19, 2021.
20
             9. Mr. Fassari shall appear before this Court on April 26, 2021 at 11:00 a.m. to
21
      show cause why the Asset Freeze Order should not continue until this matter is
22
      determined on the merits.
23
             10. The Asset Freeze Order shall also be amended for the limited purpose of Mr.
24
      Fassari withdrawing $1,850 from his Wells Fargo Bank account ending in 2934 for the
25
      payment of living expenses for April 2021. The asset freeze shall remain in effect as to all
26
      funds that remain in Mr. Fassari’s Wells Fargo Bank account ending in 2934 after his
27
      withdrawal of the $1,850.
28

                                                     2
                 STIPULATION TO CONTINUE THE DEADLINES AND EXPIRATION OF THE COURT’S
                    ASSET FREEZE ORDER AND ALLOW WITHDRAWAL FOR LIVING EXPENSES
     Case 8:21-cv-00403-JVS-ADS Document 24 Filed 03/16/21 Page 3 of 4 Page ID #:251


 1
            11. The Asset Freeze Order shall continue and remain in place with these limited
 2
      amendments until noon on April 28, 2021.
 3
            BASED ON THE FOREGOING AND FOR GOOD CAUSE SHOWN, IT IS
 4
      HEREBY STIPULATED AND AGREED THAT the Court Amend its Asset Freeze
 5
      Order to continue the discovery deadlines as illustrated above, allow Mr. Fassari to
 6
      withdraw $1,8500 from his Wells Fargo Bank account ending in 2934 for the payment of
 7
      living expenses for April 2021, and continue the Asset Freeze Order until noon on April
 8
      28, 2021.
 9
10
      DATED: March 16, 2021                  Respectfully submitted:
11
12                                           WIECHERT, MUNK & GOLDSTEIN, PC
13
14                                    By:    s/Jessica C. Munk
                                             David W. Wiechert
15                                           Jessica C. Munk
16                                           William J. Migler
                                             Attorneys for Defendant
17                                           Andrew L. Fassari
18
19                                           SECURITIES AND EXCHANGE COMMISSION
20
                                      By:    s/ Leslie J. Hughes (by email authorization)
21                                           Leslie J. Hughes
22                                           Amy Jane Longo
                                             Attorney for Plaintiff
23
24
25
26
27
28

                                                    3
             STIPULATION TO CONTINUE THE DEADLINES AND EXPIRATION OF THE COURT’S
                ASSET FREEZE ORDER AND ALLOW WITHDRAWAL FOR LIVING EXPENSES
     Case 8:21-cv-00403-JVS-ADS Document 24 Filed 03/16/21 Page 4 of 4 Page ID #:252



 1                              CERTIFICATE OF SERVICE
 2
          I, Danielle Dragotta, an employee of Wiechert, Munk & Goldstein, PC, located at
 3 27136 Paseo Espada, Suite B1123, San Juan Capistrano, California 92675 declare under
 4 penalty and perjury that I am over the age of eighteen (18) and not a party to the above-
   entitled proceeding.
 5
 6        On March 16, 2021, I served the forgoing documents, described as
   STIPULATION TO CONTINUE THE DEADLINES IN AND THE EXPIRATION
 7 OF THE COURT’S ORDER FREEZING DEFENDANT’S ASSETS (DKT. NO. 11)
 8 AND ALLOWING FOR WITHDRAWAL OF LIVING EXPENSES; [PROPOSED]
   ORDER on all interested parties as follows:
 9
10 [X] BY E-MAIL: I caused a copy to be transmitted electronically by filing the
          foregoing with the clerk of the District Court using its ECF system, which
11        electronically notifies counsel for that party.
12
   [ ] BY PERSONAL SERVICE: I personally delivered the document listed above to
13        the persons at the address set forth below.
14
   [X] FEDERAL: I declare that I am employed in the office of a member of the Bar of
15        this court at whose direction the service was made.
16
          I certify under penalty of perjury under the laws of the United States of
17 America that the foregoing is true and correct.
18
          Executed on March 16, 2021, at San Juan Capistrano, California.
19
20
                                                /s/Danielle Dragotta
21                                              Danielle Dragotta
22
23
24
25
26
27
28

                                                 1
                                    CERTIFICATE OF SERVICE
